Citation Nr: 1242330	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-46 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to an increased rating for service-connected bilateral hearing loss disability, currently rated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1948 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from two decisions: an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, inter alia, denied service connection for left and right knee disabilities, and a January 2009 rating decision of the VA RO, which decreased the Veteran's evaluation for bilateral hearing loss from 40 percent to 0 percent effective April 1, 2009.  In a November 2009 rating decision, the RO increased the evaluation of the Veteran's bilateral hearing loss disability to 30 percent effective July 17, 2009.  

In July 2011, the Board remanded this matter for further development, which has been completed and the case has been returned to the Board for appellate consideration.  During the pendency of this appeal in a September 2012 rating decision, the Appeals Management Center (AMC), finding that clear and unmistakable evidence had been found in the evaluation of bilateral hearing loss disability, retroactively increased the evaluation to 40 percent disabling effective April 1, 2009.  

Since the AMC did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35(1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The Board notes that the issue of an increased evaluation for bilateral hearing loss disability had previously been characterized as to include whether restoration of a 40 percent disability rating is warranted.  However, as the AMC restored the 40 percent disability rating, this part of the issue is no longer before the Board.  

The Board observes that the September 2012 rating decision also appears to propose a reduction of the disability evaluation assigned for the Veteran's hearing loss disability, effective from November 1, 2012.  However, the record does not reflect that such rating reduction has been implemented.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has demonstrated at worst Level VI hearing acuity in both ears.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this case for further development in July 2011.  The Board specifically instructed the RO to provide the Veteran with an examination to determine the current severity of his service-connected bilateral hearing loss disability and to readjudicate his claim.  In August 2011, the Veteran was afforded an audiological examination for his hearing loss disability and his claim was readjudicated in a September 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in September 2008, prior to the January 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2012).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The September 2008 letter informed the Veteran that in order to establish a higher rating, the evidence would need to show that his hearing loss disability had increased in severity.  He was informed of the type of evidence that could be submitted to support his claim. The September 2008 letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with multiple VA examinations during the appeal period.  In July 2011, the Board remanded this matter for an updated audiological examination pursuant to the Veteran's representative assertions that the Veteran's hearing loss disability had worsened since he was last evaluated.  The Veteran was subsequently provided another examination in August 2011.  The VA examination reports of record reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate audiological evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  

The Board recognizes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2012).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the Board observes that the August 2011 VA examiner addressed the functional effects of the Veteran's hearing loss as will be discussed in detail below.  Thus, as contemplated by Martinak and directed by 38 C.F.R. § 4.10, the VA examiner discussed the functional effects of the Veteran's hearing problems in the most recent examination report. 

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his hearing since he was last examined in August 2011.  See 38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  

The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2012); Barr, 21 Vet. App. at 312

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has declined the opportunity to provide testimony before a Veterans Law Judge.    Therefore, the duties to notify and assist have been met.   

Hearing Loss Disability

The Veteran essentially contends that his bilateral hearing loss disability is more disabling than contemplated by the current 40 percent evaluation.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7.

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss. 

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85. 

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 

The relevant medical evidence of record includes multiple VA examinations and a private audiology report.  

A September 2008 VA audiological examination report noted the following pure tone thresholds, in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

10
30
60
75
LEFT

10
30
45
75

The pure tone threshold average was 44 decibels in the right ear and 40 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 98 percent in the left ear.  The hearing impairment levels correspond to Level I in the right ear and Level I in the left ear under Table VI.  Intersecting Levels I and I under Table VII shows a non-compensable rating.  The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, since the examination report fails to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz in either ear, evaluation for exceptional patterns of hearing impairment is not warranted.  See 38 C.F.R. § 4.86 (a), (b).  

The Veteran submitted a June 2009 private audiological examination report, the report of which indicated the following pure tone thresholds, in decibels




HERTZ




1000
2000
3000
4000
RIGHT

50
55
80
95
LEFT

50
55
75
95

The pure tone threshold average was 70 decibels in the right ear and 69 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 68 percent in the left ear.  The hearing impairment levels correspond to Level VI in the right ear and Level VI in the left ear under Table VI.  Intersecting Levels VI and VI under Table VII shows a 30 percent rating.  The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, since the examination report fails to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz in either ear, evaluation for exceptional patterns of hearing impairment is not warranted.  See 38 C.F.R. § 4.86 (a), (b).  

In light of the Veteran's representative's assertions that the Veteran's hearing loss had worsened since he was evaluated in September 2008, the Veteran was afforded another VA audiological examination in August 2011.  The examination report noted the following pure tone thresholds, in decibels




HERTZ




1000
2000
3000
4000
RIGHT

15
40
70
90
LEFT

25
35
50
85

The pure tone threshold average was 54 decibels in the right ear and 49 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  The hearing impairment levels correspond to Level I in the right ear and Level I in the left ear under Table VI.  Intersecting Levels I and I under Table VII shows a non-compensable rating.  The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, since the examination report fails to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz in either ear, evaluation for exceptional patterns of hearing impairment is not warranted.  See 38 C.F.R. § 4.86 (a), (b).  

Based on the evidence of record, the Veteran's hearing loss disability is not more disabling than the current 40 percent disability evaluation, and not even compensably disabling at times (e.g. September 2008 and August 2011).    

To the extent that the Veteran contends that his hearing loss is more severe than contemplated by the current evaluation, the Board observes that the Veteran, while competent to report symptoms, such as difficulty hearing, is not competent to report that his hearing acuity is sufficient to warrant higher evaluations under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise which the Veteran has not been shown to have.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

It is important to note that the results of the VA audiometric testing do not signify the absence of a significant disability associated with the Veteran's hearing loss disability.  However, the degree to which this disability affects the average impairment of earnings, according to the Rating Schedule, results in a noncompensable rating.  See Id.; 38 U.S.C.A. § 1155.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such, an evaluation in excess of the current disability evaluation is not warranted. 

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505   (2007), the Board has considered whether a staged rating is appropriate.  However, the Veteran's symptoms do not warrant staged ratings as his disability has never been more than 40 percent disabling.   

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss disability with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Veteran reports that his hearing loss disability interferes with word understanding in any type of competing noise environment.  He indicated having difficulty hearing spoken guidance, instructions, or comments from others when exposed to noise.  He further noted that once he understands the topic at hand, his disability does not interfere with communication or with completion of physical or sedentary work.  

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his hearing loss disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to an increased rating for service-connected bilateral hearing loss disability, currently rated as 40 percent disabling, is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims for service connection for a left and right knee disability. 

As noted above, the Board previously remanded this issue in July 2011.  The Board specifically instructed the RO/AMC to provide the Veteran with an examination to determine the nature and etiology of any current left and right knee disability, to include whether such disability is secondary to the Veteran's service connected pes planus with degenerative joint disease disability.  In the action paragraph of the remand, the Board outlined several inquiries which the examiner was to address:

For each disability identified, the examiner should describe the nature and extent of disability and offer an opinion as to the following:  

a.  Is it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's left and/or right knee disabilities are due to the Veteran's service connected pes planus with degenerative joint disease disability?  

b.  Is it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's left and/or right knee disabilities are aggravated by (i.e. increased in severity beyond the natural progression of the disability) the Veteran's service connected pes planus with degenerative joint disease disability?  

If the Veteran's left and right knee disabilities are found to be aggravated by the Veteran's service connected pes planus with degenerative joint disease disability, the examiner should, to the extent possible, describe the baseline level of the Veteran's left and right knee disabilities prior to any such aggravation by the service connected disability.

c.  Is it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's left and right knee disabilities are otherwise the result of service or any incident therein?

The Veteran was provided an examination in August 2011.  In noting a diagnosis of bilateral knee condition with mild degenerative changes, the examiner found that it was less likely than not that it was incurred in or caused by service, and less likely than not proximately due to or the result of the Veteran's service-connected disorder.  The examiner provided rationale for these opinions.  However, the Board observes that the examiner did not address whether the Veteran's bilateral knee conditions were aggravated by the Veteran's service-connected pes planus with degenerative joint disease disability as specifically instructed by the Board.  Therefore, on remand, an opinion regarding aggravation of the Veteran's current knee conditions must be obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Arrange for the same examiner who provided the August 2011 knee examination, if possible, to render an addendum report to determine whether the Veteran's current knee conditions are aggravated by service-connected pes planus with degenerative joint disease disability.  

The claims folder must be made available to the examiner for review of the relevant records.  A notation to the effect that this record review took place should be included in the examiner's report.  

The examiner must offer an opinion as to the following:  

Is it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's left and/or right knee disabilities are aggravated by (i.e. increased in severity beyond the natural progression of the disability) the Veteran's service connected pes planus with degenerative joint disease disability?  

If the Veteran's left and right knee disabilities are found to be aggravated by the Veteran's service connected pes planus with degenerative joint disease disability, the examiner should, to the extent possible, describe the baseline level of the Veteran's left and right knee disabilities prior to any such aggravation by the service connected disability.

All opinions provided should be supported by a complete rationale.  If the examiner is unable to provide the requested opinions without resorting to speculation, the report should so state and a complete rationale for the reasons such opinion could not be provided should be included in the examination report.  

If the examiner finds that evaluation of the Veteran is necessary, a VA examination should be arranged.  

If the August 2011 VA examiner is unavailable, the claims folder should be forwarded to a similarly qualified examiner to address the inquiries noted above.  

2.  Review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the claim should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


